       Case 1:19-cv-05758-DLC Document 78 Filed 04/19/21 Page 1 of 5


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------- X
                                        :
 ANDREA ROSSBACH,                       :
                                        :              19cv5758 (DLC)
                     Plaintiff,         :
                                        :                   ORDER
           -v-                          :
                                        :
 MONTEFIORE MEDICAL CENTER, NORMAN      :
 MORALES, and PATRICIA VEINTEMILLA,     :
                                        :
                     Defendants.        :
                                        :
 -------------------------------------- X

DENISE COTE, District Judge:

     On March 15, 2021, the defendants requested permission to

file a motion to dismiss the remaining claims in this action

with prejudice and to assess sanctions and costs against the

plaintiff and her counsel, citing as a basis a forensic

examination indicating that the plaintiff had produced

fabricated evidence during discovery.        An Order of March 15

required the plaintiff to notify the Court if she intended to

engage an expert to assess the disputed documentary evidence.

The plaintiff did so, and the parties filed their expert reports

on April 16. 1   Meanwhile, on April 7, the plaintiff filed a



1 The plaintiff moved to file her request under seal, but the
request was made in a manner that did not comply with the
Southern District of New York ECF Rules and Instructions and
this Court’s Individual Practices. In an Order of April 19,
2021, the plaintiff was instructed to, by April 20 at 12:00 pm,
submit a compliant motion to seal.
       Case 1:19-cv-05758-DLC Document 78 Filed 04/19/21 Page 2 of 5


motion for sanctions against the defendants and their counsel,

and in a letter of April 16, the defendants responded to the

plaintiff’s motion for sanctions.        Accordingly, it is hereby

      ORDERED that a hearing will be held on April 22, 2021 at 2

pm.   The hearing shall conclude by 5 pm on April 22.         Plaintiff

Andrea Rossbach, plaintiff’s expert Joseph Caruso, and

defendants’ expert Daniel L. Regard II shall testify at the

hearing, in that order.

      The Court proposes that the three witnesses shall be

examined as follows over the course of 120 minutes, with the

examinations by plaintiff’s counsel lasting no longer than 60

minutes and the examinations by defense counsel lasting no

longer than 60 minutes.     Rossbach shall be subject to direct,

cross and re-direct examination.        The written declarations of

Caruso and Regard shall constitute their direct testimony, and

Caruso and Regard shall be subject to cross-examination and re-

direct examination.     The parties shall confer, and if they agree

upon another proposal, advise the Court of that proposal by

April 21 at 12 pm.

      IT IS FURTHER ORDERED that the parties shall by April 21 at

12 pm submit to Chambers via email at

cotenysdchambers@nysd.uscourts.gov pre-marked copies of each

exhibit that they intend to offer into evidence.

                                    2
      Case 1:19-cv-05758-DLC Document 78 Filed 04/19/21 Page 3 of 5


     IT IS FURTHER ORDERED that the hearing shall proceed via

the Microsoft Teams videoconference platform unless the parties

jointly submit a request by April 21 at 12 pm for an in-person

hearing.   To access the hearing, paste the following link into

your browser: https://teams.microsoft.com/l/meetup-

join/19%3ameeting_MzJhNDJjMjktZjZjMy00MWQ2LTg0MmYtMGY5MTgyZjViMG

E0%40thread.v2/0?context=%7b%22Tid%22%3a%221d66f037-8266-4d1c-

919c-67c6543d3542%22%2c%22Oid%22%3a%2220b3b4ec-1ef6-4484-88f4-

2126fecd52fa%22%7d

     To use this link, you may need to download software to use

the platform’s videoconferencing features. 2      The link in this

order is currently live.    Participants are directed to test

their videoconference setup in advance of the hearing --

including their ability to access the link and to use Teams to

examine witnesses by presenting them with documents.

Participants shall report any difficulties accessing the link to

Chambers no later than 24 hours in advance of the hearing so

that Chambers may assist the parties.

     Users who are unable to download the Microsoft Teams

application may access the meeting through an internet browser,



2 See Microsoft, Download Microsoft Teams (last visited Dec. 7,
2020), https://www.microsoft.com/en-us/microsoft-365/microsoft-
teams/download-app.

                                   3
       Case 1:19-cv-05758-DLC Document 78 Filed 04/19/21 Page 4 of 5


although downloading the Teams application is highly

recommended. 3   If the participant is using an internet browser,

it is recommended to use either Microsoft Edge or Google Chrome

as Teams is not fully compatible with other browsers.

Participants should also ensure that their webcam, microphone,

and headset or speakers are all properly configured to work with

Microsoft Teams.    For general guidelines for participation in

remote conferences, visit https://nysd.uscourts.gov/covid-19-

coronavirus.

     IT IS FURTHER ORDERED that members of the press, public, or

counsel who are unable to successfully access Microsoft Teams

may access the hearing’s audio using the following credentials:

           Call-in number:        917-933-2166
           Conference ID:         447 874 92#




3 Please note that participants who access the Teams meeting
using an internet browser may only be able to view one
participant at a time.
                                4
         Case 1:19-cv-05758-DLC Document 78 Filed 04/19/21 Page 5 of 5


     IT IS FURTHER ORDERED that, if the record permits, at the

conclusion of the hearing the Court will make findings of fact and

rule on the defendants’ request to file a motion to dismiss and

for sanctions and on the plaintiff’s motion for sanctions.


     SO ORDERED:

Dated:       New York, New York
             April 19, 2021


                                    __________________________________
                                               DENISE COTE
                                       United States District Judge




                                      5
